ORDER

PER CURIAM.
The defendant, Darryl Holland, appeals the judgment entered upon his convictions by a jury for stealing from a person, Section 570.030 RSMo. (2000),1 and resisting arrest, Section 575.150. The defendant alleges the trial court erred in: (1) denying his motion for judgment of acquittal on the felony stealing charge because there was no evidence that he stole from the victim’s person; (2) denying his motion for judgment of acquittal on the resisting arrest charge because there was no evidence that he reasonably should have known the police were trying to make an arrest; (3) permitting the State to introduce the photo lineups without redacting the information indicating the depicted persons had previously been convicted of unrelated crimes; (4) denying his motion to sever; and (5) overruling his Batson2 challenge to the State’s exclusion of a dark-skinned venire-person of Indian descent.
We have reviewed the parties’ briefs and the record on appeal. We find no error. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties, however, have been furnished with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).

. All further statutory references are to RSMo. (2000).


. Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986).